DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 23-25, 30-31, 33, and 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2011/0273419).

1-22. (Canceled)  
  	As to claim 23, Park teaches a pixel circuit comprising:
 an organic light emitting element ([0073] an organic light emitting diode EL11; fig. 5);
 a switching transistor, a gate electrode of the switching transistor being connected to a scan signal line ([0073] with respect to a first transistor T11, a first gate G1 is coupled to a scan line SCAN; fig. 5); 
a storage capacitor (C11, fig. 5) configured to store a data signal ([0063] the capacitor C1 is charged by the data voltage);
 a driving transistor (T12, fig. 5) connected between a high power voltage (ELVDD, fig. 5) and a low power voltage (ELVSS, fig. 5), the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor ([0063] 
an emission control transistor implemented as an oxide thin film transistor ([0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5) and connected in series to the organic light emitting element (EL11, fig. 5) and the driving transistor (T12, fig. 5) between the high power voltage (ELVDD, fig. 5) and the low power voltage (ELVSS, fig. 5), the emission control transistor including: 
a gate electrode connected to an emission control signal line which is configured to supply an emission control signal ([0075]  the time for emitting light by the organic light emitting diode EL11 can be controlled by the third transistor T13, which is turned on according to a controlling signal supplied to the first gate C1 through the first controlling signal line EM), and 
a lower gate electrode connected to a back-biasing voltage line ([0076] In addition, for adjusting the threshold voltages of the first, second, and third transistors T11, T12, and T13 , the controlling signal is supplied to the second gate G2 of the first, second, and third transistors T11, T12, and T13 through the second controlling signal line CONT).  

As to claim 24, Park teaches the pixel circuit, wherein each of the switching transistor and the driving transistor is implemented as an oxide thin film transistor or a low temperature polycrystalline silicon thin film transistor ([0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5).  

As to claim 25, Park teaches the pixel circuit, wherein the back-biasing voltage is adjusted as a threshold voltage of the emission control transistor shifts greater than or equal to a predetermined value ([0070] as one example of producing the controlling signal of the voltage level corresponding to the changed degree of the threshold  voltage, the threshold voltage having the required level is first supplied to the first gate G1, and then the current value ID flowing through the drain D is detected. In this case, when detecting the current value ID having at least a certain level or more, the threshold voltage is changed to a negative (-) voltage so that the controlling signal having a negative (-) fixed voltage (for example -1V) is supplied to the second gate G2. That process is repeated until the current value ID flowing through the drain D becomes less than the certain level).  

 	As to claim 30, Park teaches the pixel circuit, wherein the emission control transistor is a p-channel metal oxide semiconductor (PMOS) transistor ([0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5, [0065] the threshold  voltage is changed to a positive (+) voltage by changing the controlling signal of the second gate G2 from +50V to -15V).  

the pixel circuit, wherein the back-biasing voltage has a negative voltage level ([0065] the threshold  voltage is changed to a positive (+) voltage by changing the controlling signal of the second gate G2 from +50V to -15V).  

As to claim 33, Park teaches the pixel circuit, wherein the back- biasing voltage decreases as a threshold voltage of the emission control transistor decreases ([0065] the threshold  voltage is changed to a positive (+) voltage by changing the controlling signal of the second gate G2 from +50V to -15V).  


As to claim 43, Park teaches a pixel circuit comprising:
 an organic light emitting element ([0073] an organic light emitting diode EL11; fig. 5);
a switching transistor , a gate electrode of the switching transistor being connected to a scan signal line ([0073] with respect to a first transistor T11, a first gate G1 is coupled to a scan line SCAN; fig. 5);
a storage capacitor (C11, fig. 5) configured to store a data signal ([0063] the capacitor C1 is charged by the data voltage);
a driving transistor (T12, fig. 5) connected between a high power voltage (ELVDD, fig. 5) and a low power voltage (ELVSS, fig. 5), the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor ([0063] 
 an emission control transistor (T13, fig. 5) connected in series to the organic light emitting element (EL11, fig. 5) and the driving transistor (T12, fig. 5), the emission control transistor including: 
a gate electrode connected to an emission control signal line configured to supply an emission control signal ([0075]  the time for emitting light by the organic light emitting diode EL11 can be controlled by the third transistor T13, which is turned on according to a controlling signal supplied to the first gate C1 through the first controlling signal line EM), and a lower gate electrode connected to a back-biasing voltage line  ([0076] for adjusting the threshold voltages of the first, second, and third transistors T11, T12, and T13 , the controlling signal is supplied to the second gate G2 of the first, second, and third transistors T11, T12, and T13 through the second controlling signal line CONT).  

As to claim 44, Park teaches the pixel circuit, wherein the emission control transistor is implemented as an oxide thin film transistor ([0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2011/0273419) in view of Gai et al (US 2021/0201790).
	As to claim 26, while Park teaches biasing of emission transistor (see fig. 5 and the corresponding paragraphs), Park does not teach biasing an NMOS transistor.
	However, Gai teaches biasing an NMOS transistor ([0045] the top gate TG of the dual-gate transistor is controlled by the controlling transistor T4 to tune its potential level so that the threshold voltage of the driving transistor T1 can be controlled. In particular, both an absolute value and a sign of the threshold voltage can be controlled since by applying different top-gate voltages to the top gate of the dual-gate transistor the threshold voltage thereof can be effectively changed from a positive value to a negative value or vice versa, [0054] The fourth transistor T4 is a controlling transistor, also a switching transistor, having a gate controlled by a second control signal G2, a source coupled to the node N3 which is connected to the top gate TG of the driving transistor T1, and a drain coupled to a voltage compensation port configured to be supplied with a third voltage signal Vtg. ..Optionally, all the transistors above can be n-channel type thin-film transistor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, biasing of an NMOS transistor, as suggested by Gai in order to control the threshold value of the transistor and thus improve the image display quality.

	As to claim 27, Park in view of Gai teaches the pixel circuit, wherein the back-biasing voltage has a positive voltage level (Gai: [0045] the top gate TG of the dual-gate transistor is controlled by the controlling transistor T4 to tune its potential level so that the threshold voltage of the driving transistor T1 can be controlled. In particular, both an absolute value and a sign of the threshold voltage can be controlled since by applying different top-gate voltages to the top gate of the dual-gate transistor the threshold voltage thereof can be effectively changed from a positive value to a negative value or vice versa, [0054] The fourth transistor T4 is a controlling transistor, also a switching transistor, having a gate controlled by a second control signal G2, a source coupled to the node N3 which is connected to the top gate TG of the driving transistor T1, and a drain coupled to a voltage compensation port configured to be supplied with a third voltage signal Vtg. ..Optionally, all the transistors above can be n-channel type thin-film transisto ).  

	As to claim 29, Park in view of Gai teaches the pixel circuit, wherein the back-biasing voltage increases as the threshold voltage of the emission control transistor increases (Gai: [0045] The top gate TG of the dual-gate transistor is controlled by the controlling transistor T4 to tune its potential level so that the threshold voltage of the driving transistor T1 can be controlled. In particular, both an absolute value and a sign of the threshold voltage can be controlled since by applying different top-gate voltages to the top gate of the dual-gate transistor the threshold voltage thereof can be effectively changed from a positive value to a negative value or vice versa (as . 

5.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2011/0273419) in view of Nie (US 2018/0102397).
	As to claim 32, Park does not teach wherein the back-biasing voltage is the low power voltage.  
	However, Nie teaches the pixel circuit, wherein the back-biasing voltage is the low power voltage (the gate electrode of T10 is connected to the ground, fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, wherein the back-biasing voltage is the low power voltage, as suggested by Nie in order to adjust the threshold value of the transistor and thus improve the image display quality.


6.	Claims 34-36 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 2018/0166516) in view of  Park et al (US 2011/0273419).
	As to claim 34, Chai teaches an organic light emitting display device comprising:
a display panel including a plurality of pixel circuits (pixels 150, fig. 1); 
a data driver configured to provide a data signal to the pixel circuits ([0058] the data driver 120 supplies data signals to the data lines D1 to Dm ... The data signals supplied to the data lines D1 to Dm are provided to pixels 150); 
a scan driver configured to provide a scan signal to the pixel circuits ([0052] the scan driver 110 may sequentially provide scan signals to the scan lines S1 to Sn. When the scan signals are sequentially provided to the scan lines S1 to Sn, the pixels 150 are selected);
 an emission control driver configured to provide an emission control signal to the pixel circuits ([0054] the emission driver 130 provides the first emission control signal to the first emission control lines E11 to E1n and provides the second emission control signal to the second emission control lines E21 to E2n); and 
a timing controller configured to control the data driver, the scan driver, and the emission control driver ([0047] a timing controller 160 for controlling the scan driver 110, the data driver 120, and the emission driver 130), wherein each of the pixel circuits comprises: 
an organic light emitting element (OLED, fig. 14A);
 a switching transistor (M4, fig. 14A), a gate electrode of the switching transistor being connected a scan signal line (Si, fig. 14A); 
a storage capacitor configured to store the data signal ([0071] the storage capacitor Cst stores a voltage corresponding to both the data signal); 
a driving transistor (M1, fig. 14A) connected between a high power voltage (ELVDD, fig. 14A) and a low power voltage (ELVSS, fig. 14A), the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor ([0065] the first transistor M1  controls the amount of current that flows from the first 1).
Chai does not teach:
an emission control transistor implemented as an oxide thin film transistor and connected in series to the organic light emitting element and the driving transistor between the high power voltage and the low power voltage, the emission control transistor including: 
Page 5 of 10Application No. TBDa gate electrode connected to an emission control signal line configured to supply an emission control signal, and a lower gate electrode connected to a back-biasing voltage line.  

However,  Park teaches an emission control transistor implemented as an oxide thin film transistor ([0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5)  and connected in series to the organic light emitting element (EL11, fig. 5) and the driving transistor (T12, fig. 5) between the high power voltage (ELVDD, fig. 5) and the low power voltage (ELVSS, fig. 5), the emission control transistor including: 
Page 5 of 10Application No. TBDa gate electrode connected to an emission control signal line configured to supply an emission control signal ([0075]  the time for emitting light by the organic light emitting diode EL11 can be controlled by the third transistor T13, which is turned on according to a controlling signal supplied to the first gate C1 through the first controlling signal line EM), and a lower gate electrode connected to a back-biasing voltage line ([0076] In addition, for adjusting the threshold voltages of the first, second, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, an emission control transistor implemented as an oxide thin film transistor and a lower gate electrode connected to a back-biasing voltage line, as suggested by Park in order to control the threshold value of the transistor and thus improve the image display quality.

As to claim 35, Chai in view of Park teaches the organic light emitting display device, wherein each of the switching transistor and the driving transistor is implemented as an oxide thin film transistor or a low temperature polycrystalline silicon thin film transistor (Park: [0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5).  

As to claim 36, Chai in view of Park teaches the organic light emitting display device, wherein the back- biasing voltage is adjusted as a threshold voltage of the emission control transistor shifts (Park: [0070] as one example of producing the controlling signal of the voltage level corresponding to the changed degree of the threshold  voltage, the threshold voltage having the required level is first supplied to the first gate G1, and then the current value ID flowing through the drain D is detected. In this case, when detecting the current value ID having at least a certain level or more, the threshold voltage is changed to a negative (-) voltage so that the controlling signal 

As to claim 40, Chai in view of Park teaches the organic light emitting display device, wherein the emission control transistor is a p-channel metal oxide semiconductor (PMOS) transistor (Park: ([0074] the first, second, and third transistors T11, T12, and T13 are oxide thin-film transistors; T13 in fig. 5, [0065] the threshold  voltage is changed to a positive (+) voltage by changing the controlling signal of the second gate G2 from +50V to -15V)).  

As to claim 41, Chai in view of Park teaches the organic light emitting display device, wherein the back- Page 6 of 10Application No. TBDbiasing voltage has a negative voltage level (Park: ([0065] the threshold  voltage is changed to a positive (+) voltage by changing the controlling signal of the second gate G2 from +50V to -15V)).  

As to claim 42, Chai in view of Park teaches the organic light emitting display device, wherein the back- biasing voltage decreases as a threshold voltage of the emission control transistor decreases (Park: [0065] the threshold  voltage is changed to a positive (+) voltage by changing the controlling signal of the second gate G2 from +50V to -15V).  


s 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 2018/0166516) in view of  Park et al (US 2011/0273419) and further in view of Gai et al (US 2021/0201790).
As to claim 37, Chai in view of Park does not teach wherein the emission control transistor is an n-channel metal oxide semiconductor (NMOS) transistor as claimed.
However, Gai teaches biasing an NMOS transistor ([0045] the top gate TG of the dual-gate transistor is controlled by the controlling transistor T4 to tune its potential level so that the threshold voltage of the driving transistor T1 can be controlled. In particular, both an absolute value and a sign of the threshold voltage can be controlled since by applying different top-gate voltages to the top gate of the dual-gate transistor the threshold voltage thereof can be effectively changed from a positive value to a negative value or vice versa, [0054] The fourth transistor T4 is a controlling transistor, also a switching transistor, having a gate controlled by a second control signal G2, a source coupled to the node N3 which is connected to the top gate TG of the driving transistor T1, and a drain coupled to a voltage compensation port configured to be supplied with a third voltage signal Vtg. ..Optionally, all the transistors above can be n-channel type thin-film transistor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Chai in view of Park, biasing of an NMOS transistor, as suggested by Gai in order to control the threshold value of the transistor and thus improve the image display quality.

wherein the back-biasing voltage has a positive voltage level (Gai: [0045] the top gate TG of the dual-gate transistor is controlled by the controlling transistor T4 to tune its potential level so that the threshold voltage of the driving transistor T1 can be controlled. In particular, both an absolute value and a sign of the threshold voltage can be controlled since by applying different top-gate voltages to the top gate of the dual-gate transistor the threshold voltage thereof can be effectively changed from a positive value to a negative value or vice versa, [0054] The fourth transistor T4 is a controlling transistor, also a switching transistor, having a gate controlled by a second control signal G2, a source coupled to the node N3 which is connected to the top gate TG of the driving transistor T1, and a drain coupled to a voltage compensation port configured to be supplied with a third voltage signal Vtg. ..Optionally, all the transistors above can be n-channel type thin-film transisto ).  


	As to claim 39, Chai in view of Park and further in view of Gai teaches pixel circuit, wherein the back-biasing voltage increases as the threshold voltage of the emission control transistor increases (Gai: [0045] The top gate TG of the dual-gate transistor is controlled by the controlling transistor T4 to tune its potential level so that the threshold voltage of the driving transistor T1 can be controlled. In particular, both an absolute value and a sign of the threshold voltage can be controlled since by applying different top-gate voltages to the top gate of the dual-gate transistor the threshold voltage thereof can be effectively changed from a positive value to a negative value or . 


Allowable Subject Matter
8.	Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628